TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00538-CV


Texas Alcoholic Beverage Commission, et al., Appellant

v.

Green Star, Inc., a Texas Corporation; and The Silver City Club, 
an Unincorporated Membership Organization, Appellees



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-05-003660, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



NO. 03-08-00572-CV


In re Texas Alcoholic Beverage Commission



ORIGINAL PROCEEDING FROM TRAVIS COUNTY



NO. 03-08-00616-CV


Texas Alcoholic Beverage Commission, Chairman John Steen; Members Jose Cuevas and
Steven M. Weinberg M.D., In Their Official Capacities; and Alan Steen, Adminstrator of
The Texas Alcoholic Beverage Commission, et al., Appellants

v.

The Silver City Club, an Unincorporated Membership Organization; 
and Green Star, Inc., Appellees



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-05-003660, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



NO. 03-08-00673-CV


The Silver City Club, an Unincorporated Membership Organization; 
and Green Star, Inc., a Texas Corporation, Appellants

v.

The Texas Alcoholic Beverage Commission; its Chairman John Steen; and its members
Jose Cuevas and Steven M. Weinberg, M.D., all sued here in their official capacities only;
and Alan Steen, Administrator of the Texas Alcoholic Beverage Commission, et al.,
Appellees



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-05-003660, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N	The parties have filed unopposed motions to dismiss their appeals and proceedings. (1) 
We grant the parties' motions and dismiss cause numbers 03-08-00673-CV, 03-08-00538-CV, 03-08-00572-CV, and 03-08-00616-CV.  
					__________________________________________
					David Puryear,  Justice
Before Chief Justice Jones, Justices Puryear and Henson
Dismissed on Agreed Motions
Filed:   April 22, 2009
1.   The Silver City Club and Green Star, Inc. (the private parties) filed their motion to dismiss
their appeal in cause number 03-08-00673-CV on March 27, 2009.  The State parties filed their
motion to dismiss on April 7, 2009, stating it was contingent upon this Court's dismissal of the
private parties' appeal and certifying that the private parties were not opposed to the State parties'
contingent motion.